Upon Consideration had by this Court of the Defendant’s Demurrer to the Complainant’s Bill of Complaint, which by the Order of this Court of the 22d March last was referred to this day, It appeared that the Complainant’s Bill is defective in the several points Demurred unto, Wherefore the said Demurrer is by this Court Adjudged good, And it is Ordered that-the same do stand and be allowed and the Bill Dismissed with usual Costs.
Alexr Stewart Register in Chancery
Upon Consideration this day had of the Memorial of John Bassnett Esq. Master in this Court relating to the Fees and Charges of the Sollicitors Officers and others having Business in the said Court, It is Ordered, That the said Master do Tax all and every such Bill or Bill of Costs as are already, or shall be, brought before him for Taxation agreeable to the general Practice and Usage of the Court for twenty Years last past, and upwards, And that the other part of the Prayer of the said Memorial be postponed by the Court for their Consideration to a further day.
Alexr Stewart Register in Chancery